DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 05/26/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-8are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-8 filed on 05/26/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features: a voltage converter which converts voltage between the first circuit and the second circuit and a control unit which operates the voltage converter according to PWM control, wherein the control unit, in a case of, after starting PWM control under a base duty ratio decided based on the first and second circuit voltage values so that the passing current value becomes a predetermined target value, a value of current deviation between the passing current value and the target value exceeding a permitted range during activation of the voltage converter, performs PWM control under a duty ratio obtained by summing the base duty ratio and a correction duty ratio calculated based on the value of the current deviation.
The closet references to the present invention are believed to be as follows: Tano et al. (US 20170365867 A1). Tano disclose a converter controlling portion sets a duty ratio in a present cycle by adding an addition term to a feedforward term, the addition term being determined by use of a current deviation, which is a difference between a target value of an output current in the present cycle and a current measured value in a previous cycle, and the duty ratio in the previous cycle, the addition term being corresponding to an increase of the output current in the present cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846